Mr. Justice Compton delivered the opinion of the Court. The bill was brought by Marcus L. Bell, as administrator of Richard C. Byrd, deceased, to enjoin the sale of certain slaves, which, the bill alleges, belong to the estate of his intestate, and which were levied on and taken out of his possession at the suit of the creditors of Henry Hamilton, to satisfy sundry executions issued upon judgments recovered against Hamilton. The court below denied the relief sought, and the complainant appealed. It appeal’s from the pleadings and proof in the cause, that on the 8th October, 1849, the slaves were sold by the sheriff at public sale, to satisfy an execution against Byrd, and Hamilton became the purchaser. Afterwards, Hamilton, by bill of sale, bearing date 19th September, 1850, conveyed the slaves back to Bj’rd, who was then in possession of them, and continued in possession until the time of his death. The question to be determined is, whether the bill of sale from Hamilton to Byrd was fraudulent and void, as against the creditors of Hamilton. If it was, the slaves are subject to the executions] if not, the title to the slaves vested in Byrd, and a court of equity will interfere, to prevent a sale of them under the executions against Hamilton, upon the principle decided by this court in Sanders vs. Sanders et al. 20 Ark. 610. The consideration for which the bill of sale was executed, is recited in that instrument thus: “ I, Henry Hamilton, of, etc., for and in consideration of the sum of thirty-two hundred dollars, to be paid by Richard C. Byrd, as follows, to-wit: to George O. Watkins, the sum of twenty-five hundred dollars, (my obligation to said George C. Watkins due January 1st, 1850,) and my draft on Messrs. Gray & Campbell, in favor of Watkins & Curran, for seven hundred dollars, etc., have bargained, sold, etc., unto the said Richard C. Byrd, the following negroes,” etc. Shortly afterwards, Byrd, in order to secure the payment of these debts, mortgaged the slaves to Watkins & Curran. In February, 1852, he paid the debts, and the mortgage was satisfied. At the time these transactions took place, Byrd was laboring under great pecuniary embarrassment, and the proof conduces to show that the debts mentioned in the bill of sale were incurred by Hamilton for accommodation of Byrd, with the understanding that Hamilton was to protect himself against such liability out of certain notes and other effects of Byrd then in Hamilton’s hands, and under his control. How much, or whether anything was ever realized by Hamilton from these effects,, does not appear. But however this may be, the undertaking of Hamilton to Watkins & Curran, was a legal liability, and its discharge by Byrd was a valuable consideration.' It is not shown that Hamilton, at the time he conveyed to Byrd, was in embarrassed or failing circumstances, nor that the debts of Hamilton, to the payment of which the slaves are now sought to be subjected, existed at that time, nor does it appear how-much, or whether any indebtedness other than that to Watkins & Curran, was then outstanding and unpaid against Hamilton. Such are the circumstances under which the bill of sale was executed, and they show nothing to justify the conclusion that it was without consideration, or was a fraudulent contrivance designed to hinder and delay the creditors of Hamilton. Whether there was a combination between Byrd and Hamilton, by which the latter purchased the slaves at sheriff’s sale, and held them in fraud of Byrd’s creditors, it is not necessary to enquire, as in that event, Byrd’s creditors alone, and not Hamilton’s, could complain. But it'is contended that the administrator of Byrd is not entitled to relief, because the sale of the slaves to Hamilton was fraudulent. Conceding the rule to be, as it undoubtedly is, that as a party cannot set up ljis own fraud in a court of equity as a greund of relief, so neither can his personal representative be heard to do so; yet it does not apply to the case under consideration, because, admitting the sale to Hamilton to have been fraudulent, we have seen that he reconveyed by a valid conveyance, and in virtue of the title thus acquired, the administrator of Byrd asks the court to protect him in the possession of the slaves; and is, we think, entitled to the relief he seeks. Let the decree be reversed, and the cause remanded for further proceedings.